NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



PERRY LEE CHANCE,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-4487
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda, Judge.

Jenne Marie Henne, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.